                             UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


EUGENE SCALIA, Secretary of                        )
Labor, U.S. Department of Labor,                   )
                                                   )
         Plaintiff,                                )
                                                   )
v.                                                 )     Civil Action No. 3:17-cv-01187
                                                   )
ZANDER GROUP HOLDINGS, INC.;                       )
JEFFREY J. ZANDER, an individual;                  )               Judge Campbell
STEPHEN M. THOMPSON, an individual; and            )
ZANDER GROUP HOLDINGS, INC.                        )
EMPLOYEE STOCK OWNERSHIP PLAN,                     )
                                                   )
          Defendants.                              )


                                 JOINT MEDIATION REPORT


                 The Parties participated in a mediation in this matter on December 3, 2019.

While the parties have yet to reach a settlement, they will continue to informally discuss the

possibility of resolution.



                              [SIGNATURES ON NEXT PAGE]




     Case 3:17-cv-01187 Document 165 Filed 12/06/19 Page 1 of 2 PageID #: 11530
 _/s/ Sean C. Abouchedid, by permission   KATE S. O’SCANNLAIN
Sean C. Abouchedid                        Solicitor of Labor
Lars C. Golumbic
GROOM LAW GROUP                           STANLEY E. KEEN
CHARTERED                                 Regional Solicitor
Attorneys for Defendants
Jeffrey J. Zander                         ROBERT M. LEWIS, JR.
and Zander Group Holdings, Inc.           Counsel
1701 Pennsylvania Ave., N.W.,
Suite 1200                                By: _/s/ Willow Eden Fort_
Washington, D.C. 20006                    DANE STEFFENSON
Email: sabouchedid@groom.com              Senior Trial Attorney
        lgolumbic@groom.com               WILLOW EDEN FORT
                                          Attorney
Mark Stamelos
FORD HARRISON, LLP                        Office of the Solicitor
Attorney and Local Counsel                U. S. Department of Labor
for Defendants Jeffrey J. Zander          Attorneys for Plaintiff
and Zander Group Holdings, Inc.           618 Church Street, Suite 230
150 3rd Avenue South, Suite 2010          Nashville, Tennessee 37219
Nashville, Tennessee 37201
mstamelos@fordharrison.com                steffenson.dane @dol.gov
                                          fort.willow@dol.gov
                                          graeber.rachel@dol.gov
__/s/ Patrick DiCarlo, by permission      ATL.FEDCOURT@dol.gov
Patrick DiCarlo
THE DICARLO LAW FIRM
Attorney for Defendant
Stephen M. Thompson
1230 Peachtree Street, Suite 1900
Atlanta, Georgia 30309
pat@dicarlolawfirm.com

H. Douglas Hinson                             Matthew C. Lonergan
Emily C. Hootkins                             BRADLEY, ARANT, BOULT,
ALSTON & BIRD, LLP                            CUMMINGS, LLP
Attorneys for Defendant                       Attorney and Local Counsel for Defendant
Stephen M. Thompson                           Stephen M. Thompson
One Atlantic Center                           1600 Division Street, Suite 700
1201 Peachtree Street, N.W., Suite 4900       Nashville, Tennessee 37203
Atlanta, Georgia 30309                        mlonergan@bradley.com
doug.hinson@alston.com
emily.hootkins@alston.com

                                          2



  Case 3:17-cv-01187 Document 165 Filed 12/06/19 Page 2 of 2 PageID #: 11531
